752 N.W.2d 463 (2008)
HEALING PLACE AT NORTH OAKLAND MEDICAL CENTER, Healing Place, Ltd., New Start, Inc., and Edgar Naylor, Plaintiffs-Appellants,
v.
ALLSTATE INSURANCE COMPANY, Defendant-Appellee.
Docket No. 135670. COA No. 272960.
Supreme Court of Michigan.
July 23, 2008.
On order of the Court, the application for leave to appeal the October 23, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, WEAVER, and MARILYN J. KELLY, JJ., would grant leave to appeal.